Markewich, J. (dissenting).
I dissent and would affirm on the opinion of Mr. Justice Alvin Klein at Special Term.
Kupferman, J. P., and Birns, J., concur with Sullivan, J.; Markewich, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on February 5, 1981, reversed, on the law, without costs and without disbursements, and the injunction granted to the extent of enjoining and directing the Attorney-General to require the Louis Berkman Company and Louis Berkman to make the statutory disclosures required of an offeror pursuant to section 1603 of the Business Corporation Law before allowing Ampco-Pittsburgh Corporation and Ampco-Pittsburgh Securities II Corporation to purchase and pay for any shares tendered in response to said corporations’ takeover bid for equity securities of Buffalo Forge Company.